Exhibit 10.1

Execution Version

THIRD AMENDMENT TO

CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) is made as of the
29th day of September, 2017, by and among:

BIG 5 CORP., a Delaware corporation (the “Lead Borrower”), as agent for itself
and BIG 5 SERVICES CORP., a Virginia corporation (together with the Lead
Borrower, individually, a “Borrower”, and collectively, the “Borrowers”),

BIG 5 SPORTING GOODS CORPORATION, a Delaware corporation (the “Parent”),

the LENDERS party hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association having a
place of business at One Boston Place, Boston, Massachusetts 02110, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”), and
Swing Line Lender, and

BANK OF AMERICA, N.A., as Documentation Agent,

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the Borrowers, the Parent, the Lenders party thereto, and the Agent,
among others, have entered into a Credit Agreement dated as of October 18, 2010,
as amended by that certain First Amendment to Credit Agreement made as of
October 31, 2011, and as further amended by that certain Second Amendment to
Credit Agreement made as of December 19, 2013 (as so amended and in effect, the
“Credit Agreement”);

WHEREAS, the Borrowers, the Parent, the Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement, on the terms and conditions
set forth herein.

NOW THEREFORE, it is hereby agreed as follows:

 

1. Defined Terms. Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Credit Agreement, unless otherwise defined.

 

2.

Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this Amendment, (i) no Default or Event of Default
exists under the Credit Agreement or under any other Loan Document and (ii) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects (except
in the case of any representation or



--------------------------------------------------------------------------------

warranty qualified or modified by materiality, which shall be true and correct
as so qualified or modified) as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.

 

3. Ratification of Loan Documents. The Credit Agreement, as hereby amended, and
all other Loan Documents, are hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.

 

4. Amendments to Article I. The provisions of Article I of the Credit Agreement
are hereby amended as follows:

 

  a. The definition of “Adjustment Date” is hereby amended by deleting “December
30, 2013” therein and by substituting “October 1, 2017” in its stead.

 

  b. The definition of “Aggregate Commitments” is hereby deleted in its entirety
and the following substituted in its stead:

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Third Amendment Effective Date, the Aggregate Commitments are $140,000,000,
which Aggregate Commitments, if elected by the Borrowers pursuant to
Section 2.06(d), shall be an amount not less than the Capped Commitment during
the Capped Commitment Period.

 

  c. The definition of “Applicable Commitment Fee Percentage” is hereby amended
by deleting “0.25%” therein and by substituting “0.20%” in its stead.

 

  d. The definition of “Applicable Margin” is hereby deleted in its entirety and
the following substituted in its stead:

“Applicable Margin” means:

(a) From and after the Third Amendment Effective Date until the Adjustment Date,
the percentages set forth in Level I of the pricing grid below; and

(b) From and after the Adjustment Date and on each Adjustment Date thereafter,
the Applicable Margin shall be determined from the following pricing grid based
upon the Average Daily Availability; provided however, that notwithstanding
anything to the contrary set forth herein, upon the occurrence and during the
continuance of an Event of Default, interest shall accrue at the Default Rate as
and to the extent set forth in Section 2.08 hereof; provided further if any
Borrowing Base Certificates are at any time restated or otherwise revised
because the information set forth therein proves to be false or incorrect such
that the Applicable Margin would have been higher than was otherwise in effect
during the period covered thereby, without constituting a waiver of any Default
or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

2



--------------------------------------------------------------------------------

Level

  

Average Daily Availability

   LIBO Margin   Base Rate
Margin   Commercial Letter
of Credit Fee   Standby Letter
of Credit Fee

I

   Greater than or equal to $70,000,000    1.25%   0.25%   0.75%   1.25%

II

   Less than $70,000,000    1.375%   0.50%   1.00%   1.375%

 

e. The definition of “Base Rate” is hereby deleted in its entirety and the
following substituted in its stead:

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1⁄2%, (b) the LIBO Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis), plus one percentage point, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (c) shall be deemed to be zero).

 

f. The definition of “Change in Law” is hereby amended by adding the following
proviso at the end thereof:

; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

g. The definition of “Committed Loan Notice” is hereby deleted in its entirety.

 

h. The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended by adding “Maintenance” prior to “Capital Expenditures” in the beginning
of clause (a)(ii) thereof.

 

i. The definition of “Credit Card Receivables” and “Eligible Credit Card
Receivables” are hereby amended by deleting each reference to “Account” therein
and by substituting ““payment intangible” (as defined in the UCC)” in its stead.

 

j. The definition of “Federal Funds Rate” is hereby deleted in its entirety and
the following substituted in its stead:

 

3



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it (and, if any such rate is below
zero, then the rate determined pursuant to this definition shall be deemed to be
zero).

 

k. The definition of “Fee Letter” is hereby amended by adding the following
language at the end thereof:

, as amended by the Third Amendment Fee Letter.

 

l. The definition of “Interest Period” is hereby amended by deleting “Committed”
in the last line therein and by substituting “LIBO Rate” in its stead.

 

m. The definition of “Letter of Credit Sublimit” is hereby amended by deleting
the number “50,000,000” in the first line therein and by substituting the number
“25,000,000” in its stead.

 

n. The definition of “LIBO Rate” is hereby deleted in its entirety and the
following substituted in its stead:

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum as published by ICE Benchmark Administration Limited (or any
successor page or other commercially available source as the Administrative
Agent may designate from time to time) as of 11:00 a.m., London time, two
Business Days prior to the commencement of the requested Interest Period, for a
term, and in an amount, comparable to the Interest Period and the amount of the
LIBO Rate Loan requested (whether as an initial LIBO Rate Loan or as a
continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to a
LIBO Rate Loan) by Borrowers in accordance with this Agreement (and, if any such
published rate is below zero, then the rate determined pursuant to this clause
(b) shall be deemed to be zero). Each determination of the LIBO Rate shall be
made by the Administrative Agent and shall be conclusive in the absence of
manifest error.

 

o. The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:

“Maturity Date” means September 29, 2022.

 

p. The definition of “Obligations” is hereby amended by adding the following
proviso at the end thereof:

; provided that the Obligations shall not include any Excluded Swap Obligations.

 

q.

The definitions of “Permitted Acquisition” and “Permitted Disposition”, clause
(k) of the definition of “Permitted Encumbrances” and clause (g) of the
definition

 

4



--------------------------------------------------------------------------------

  of “Permitted Investments” are hereby amended by deleting each reference to
“Closing Date” or “date hereof”, as applicable, therein and by substituting
“Third Amendment Effective Date” in its stead.

 

r. Clause (g) of the definition of “Permitted Encumbrances” is hereby amended by
deleting “existing on the date hereof and” therein.

 

s. Clause (a) of the definition of “Permitted Indebtedness” is hereby amended by
deleting “outstanding on the date hereof and” therein.

 

t. Clause (f) of the definition of “Permitted Investments” is hereby amended by
deleting “existing on the Closing Date, and” therein.

 

u. The definition of “Request for Credit Extension” is hereby amended by
deleting “Committed Loan Notice” in clause (a) therein and by substituting “an
electronic notice via the Portal or LIBO Rate Loan Notice” in its stead.

 

v. The definition of “Responsible Officer” is hereby amended by adding the
following language at the end of the first sentence thereof:

, including, with respect to the Portal, any person authorized and authenticated
through the Portal in accordance with the Administrative Agent’s procedures for
such authentication.

 

w. The following new definitions are hereby added to the Credit Agreement in
appropriate alphabetical order:

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, the U.K. Bribery Act of 2010, as amended, and all other applicable laws
and regulations or ordinances concerning or relating to bribery, money
laundering or corruption in any jurisdiction in which any Loan Party or any of
its Subsidiaries or Affiliates is located or is doing business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Capped Commitment” means $100,000,000.

“Capped Commitment Period” means, in any calendar year, the period commencing on
January 1 and ending on March 31 of such calendar year.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or

 

5



--------------------------------------------------------------------------------

any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Loan Party or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
pursuant to Section 2.02(b), which shall be substantially in the form of Exhibit
A.

“Maintenance Capital Expenditures” means Capital Expenditures incurred for the
purposes of maintaining existing facilities, but excluding initial expenditures
related to new facilities and remodels of existing facilities, as determined in
good faith by a Responsible Officer of the Lead Borrower.

“Monthly Reporting Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure of the Borrowers to maintain Unadjusted
Availability at any time of not less than thirty percent (30%) of the Unadjusted
Loan Cap. For purposes of this Agreement, the occurrence of a Monthly Reporting
Event shall be deemed continuing (i) so long as such Event of Default has not
been waived, and/or (ii) if the Monthly Reporting Event arises as a result of
the Borrowers’ failure to maintain Unadjusted Availability as required under
clause (b) of the immediately preceding sentence, until Unadjusted Availability
has equaled or exceeded thirty percent (30%) of the Unadjusted Loan Cap for
sixty (60) consecutive calendar days, in which case a Monthly Reporting Event
shall no longer be deemed continuing for purposes of this Agreement. The
termination of a Monthly Reporting Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Monthly Reporting Event in
the event that the conditions set forth in this definition again arise.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Portal” has the meaning specified in Section 2.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses
(a) through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

6



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC (“SDN”),
OFAC’s consolidated Non-SDN list or any other Sanctions-related list maintained
by any Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Third Amendment” means that certain Third Amendment to Credit Agreement by and
among the Loan Parties, the Lenders party thereto, and the Administrative Agent
dated as of the Third Amendment Effective Date.

“Third Amendment Effective Date” means September 29, 2017.

“Third Amendment Fee Letter” means that certain fee letter dated as of the Third
Amendment Effective Date by and among the Lead Borrower and Wells Fargo.

“Unadjusted Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

 

  (a) The Unadjusted Loan Cap

 

  Minus

 

  (b) The aggregate unpaid balance of Credit Extensions.

“Unadjusted Loan Cap” means, at any time of determination, the lesser of
(a) $140,000,000 and (b) the Borrowing Base.

 

5. Amendments to Article II. The provisions of Article II of the Credit
Agreement are hereby amended as follows:

 

  a. Section 2.01(b) of the Credit Agreement is hereby amended by deleting
“Closing Date” therein and by substituting “Third Amendment Effective Date” in
its stead.

 

7



--------------------------------------------------------------------------------

b. Section 2.02(b) of the Credit Agreement is hereby amended by deleting such
section in its entirety and the following substituted in its stead:

(b) Each request for a Committed Borrowing consisting of a Base Rate Loan shall
be made by electronic request of the Lead Borrower through Administrative
Agent’s Commercial Electronic Office Portal or through such other electronic
portal provided by Administrative Agent (the “Portal”), which must be received
by the Administrative Agent not later than 2:00 p.m. on the requested date of
any Borrowing of Base Rate Loans. The Borrowers hereby acknowledge and agree
that any request made through the Portal shall be deemed made by a Responsible
Officer of the Borrowers. Each request for a Committed Borrowing consisting of a
LIBO Rate Loan shall be made pursuant to the Lead Borrower’s submission of a
LIBO Rate Loan Notice, which must be received by the Administrative Agent not
later than 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBO Rate Loans. Each LIBO Rate Loan Notice shall
specify (i) the requested date of the Borrowing or continuation, as the case may
be (which shall be a Business Day), (ii) the principal amount of LIBO Rate Loans
to be borrowed or continued (which shall be in a principal amount of $3,000,000
or a whole multiple of $1,000,000 in excess thereof), and (iii) the duration of
the Interest Period with respect thereto. If the Lead Borrower fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. On the requested date of any LIBO Rate Loan, (i) in the event that
Base Rate Loans are outstanding in an amount equal to or greater than the
requested LIBO Rate Loan, all or a portion of such Base Rate Loans shall be
automatically converted to a LIBO Rate Loan in the amount requested by the Lead
Borrower, and (ii) if Base Rate Loans are not outstanding in an amount at least
equal to the requested LIBO Rate Loan, the Lead Borrower shall make an
electronic request via the Portal for additional Base Rate Loans in such an
amount that, when taken together with the outstanding Base Rate Loans (which
shall be converted automatically at such time), shall satisfy the requested LIBO
Rate Loan. If the Lead Borrower fails to make such additional request via the
Portal as required pursuant to clause (ii) of the foregoing sentence, then the
Borrowers shall be responsible for all amounts due pursuant to Section 3.05
hereof arising on account of such failure. If the Lead Borrower fails to give a
timely notice with respect to any continuation of a LIBO Rate Loan, then the
applicable Committed Loans shall be converted to Base Rate Loans, effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans.

 

c. Section 2.02(c) of the Credit Agreement is hereby amended by (i) deleting
“Following receipt of a Committed Loan Notice” in the first line therein, and
(ii) deleting each reference to “Committed” in the second and last sentences
therein and by substituting “LIBO Rate” in its stead.

 

d. Section 2.04(c) of the Credit Agreement is hereby amended by deleting each
reference to “Committed” therein and by substituting “Swing Line” in its stead.

 

e. Section 2.06 of the Credit Agreement is hereby amended by adding the
following new clause (d) at the end thereof:

(d) At the option of the Borrowers, not more than once per calendar year, the
Lead Borrower may request upon not less than thirty (30) days’ prior written
notice to the Administrative Agent that the Aggregate Commitments be reduced to
an amount of not

 

8



--------------------------------------------------------------------------------

less than the Capped Commitment during the Capped Commitment Period, and the
Borrowers shall make any prepayment necessary to comply with such reduction in
accordance with Section 2.05. In any year in which the foregoing option is
exercised the Aggregate Commitments shall revert to $140,000,000 on April 1st.
Notwithstanding the Lead Borrower’s election under this Section 2.06(d), the
Capped Commitment shall not be in effect during any period that Total
Outstandings exceed the Capped Commitment.

 

6. Amendments to Article III. Section 3.03 of the Credit Agreement is hereby
amended by deleting such section in its entirety and the following substituted
in its stead:

“3.03 Inability to Determine Rates; LIBO Rate Ceases to Exist. If (i) the
Required Lenders determine that for any reason in connection with any request
for a LIBO Rate Loan or a Conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBO Rate Loan, (b) adequate and
reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate
for any requested Interest Period with respect to a proposed LIBO Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or (ii) the LIBO Rate ceases to be a benchmark rate published by the ICE
Benchmark Administration Limited or any other competent authority or
administrator of the LIBO Rate (and there is no successor administrator that
will continue the publication of the LIBO Rate), the Administrative Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, Conversion to or continuation of LIBO Rate Loans or,
failing that, will be deemed to have Converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein. In the
event the LIBO Rate ceases to be a benchmark rate as contemplated in clause
(ii) above, the Required Lenders and the Borrowers shall negotiate in good faith
to adopt a replacement benchmark rate and to agree on the margin to be applied
thereto for borrowings by the Borrowers based on such replacement benchmark
rate. Upon agreement on a replacement and the margin to be applied thereto,
appropriate amendments shall be effected hereto and to the other Loan Documents
as necessary and/or otherwise desirable to enable the Borrowers to request and
obtain loans thereunder based on such replacement benchmark rate (which
amendments, for the avoidance of doubt, shall require the consent only of the
Lead Borrower, the Administrative Agent and the Required Lenders).”

 

7. Amendments to Article IV. Section 4.02 of the Credit Agreement is hereby
amended by deleting each reference to “Committed” therein and by substituting
“LIBO Rate” in its stead.

 

8. Amendments to Article V. The provisions of Article V of the Credit Agreement
are hereby amended by adding the following new Section 5.26 at the end thereof:

5.26 OFAC/Sanctions.

No Loan Party nor any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned

 

9



--------------------------------------------------------------------------------

Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws in all material respects. No proceeds of any Credit
Extension made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any applicable Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws by any Person (including any Credit Party or
other individual or entity participating in any transaction).

 

9. Amendments to Article VI. The provisions of Article VI of the Credit
Agreement are hereby amended as follows:

 

  a. Section 6.01(c) is hereby amended by deleting “as soon as available, but in
any event within 30 days after the end of each of the Fiscal Months of each
fiscal year of the Parent” in the first line therein and by substituting the
following in its stead:

upon the occurrence and during the continuance of a Monthly Reporting Event, as
soon as available, but in any event within 30 days after the end of each of the
Fiscal Months of each fiscal year of the Parent (commencing with the first
Fiscal Month immediately following the occurrence of such Monthly Reporting
Event)

 

  b. Section 6.01(d) is hereby amended by deleting clauses (i) and
(iii) thereof.

 

  c. Section 6.10(b) is hereby amended by deleting the proviso in the second
sentence thereof and by substituting the following in its stead:

provided that, if Adjusted Availability is at any time less than twenty (20%) of
the Borrowing Base, the Loan Parties shall pay the fees and expenses of the
Administrative Agent and such professionals with respect to two (2) appraisals
of the Loan Parties’ Inventory and two (2) commercial finance examinations
during such Fiscal Year.

 

  d. Article VI is hereby amended by adding the following new Section 6.20 at
the end thereof:

6.20 OFAC; Sanctions.

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

 

10. Amendments to Article VII. Section 7.11 of the Credit Agreement is hereby
amended by (i) inserting the following new clause (b) immediately after clause
(a) of such Section and (ii) relettering the existing clause (b) of such Section
as clause (c):

(b) to make any payments to a Sanctioned Entity or a Sanctioned Person, to
finance any investments in a Sanctioned Entity or a Sanctioned Person, to fund
any operations of a Sanctioned Entity or a Sanctioned Person), or in any other
manner that would result in a violation of Sanctions by any Person; or

 

10



--------------------------------------------------------------------------------

11. Amendments to Article X. Article X is hereby amended by adding the following
new Section 10.24 at the end thereof:

10.24 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.24, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.24 constitutes, and this
Section 10.24 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

12. Schedules and Exhibits to Credit Agreement.

 

  a. Exhibits to the Credit Agreement. The following Exhibits to the Credit
Agreement are hereby amended, restated and replaced by the corresponding forms
of Exhibits attached as Exhibit A hereto: Exhibit A (Form of LIBO Rate Loan
Notice), Exhibit D (Form of Compliance Certificate), and Exhibit F (Form of
Borrowing Base Certificate).

 

  b. Supplemental Schedules. Within forty-five (45) days following the Third
Amendment Effective Date (which time period may be extended by the Agent in its
sole discretion), the Loan Parties shall provide supplemental schedules to the
Agent, to the extent that any changes in any representations, warranties, and
covenants require any amendments or supplements to the schedules to the Credit
Agreement, the Security Agreement, or any of the other Loan Documents.

 

13. Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of (or waived by) the Agent:

 

  a. This Amendment shall have been duly executed and delivered by the Loan
Parties and the Lenders party thereto and shall be in form and substance
satisfactory to the Agent;

 

  b.

All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken. The Agent shall have received from the Loan Parties
true copies of their respective resolutions authorizing the transactions
described herein together with copies of each Loan Party’s Organization
Documents, incumbency certificates, and such other documents and certifications
as the Agent

 

11



--------------------------------------------------------------------------------

  may reasonably require to evidence that each Loan Party is duly organized or
formed, each certified by the secretary or other appropriate officer of such
Loan Party to be true and complete;

 

  c. The Agent shall be satisfied with the results of lien searches with respect
to the Loan Parties and all filings, recordations and searches necessary or
desirable (as reasonably determined by the Agent) to reflect the valid and
perfected liens and security interests of the Agent shall have been duly made
and all filing and recording fees and taxes shall have been duly paid;

 

  d. The Agent shall have received satisfactory opinion of Irell and Manella LLP
and of Kaufman & Canoles, P.C., local Virginia counsel for Big 5 Services Corp.,
in each case, addressed to the Agent and each Lender, as to such matters
concerning the Loan Parties and this Amendment as the Agent may reasonably
request (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability of this Amendment);

 

  e. The Agent shall have received a Borrowing Base Certificate dated the Third
Amendment Effective Date and executed by a Responsible Officer of the Lead
Borrower;

 

  f. Since January 1, 2017 no event or circumstance shall have occurred that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

  g. No Default or Event of Default shall have occurred and be continuing;

 

  h. The Borrowers shall have (i) paid all fees then due to the Agent, Arranger
and the Lenders, (ii) reimbursed the Agent for all costs and expenses,
including, without limitation, for any Credit Party Expenses, and (iii) shall
have paid all fees in accordance with the terms of the Third Amendment Fee
Letter; and

 

  i. The Agent shall have received such additional documents, instruments, and
agreements as the Agent may reasonably request in connection with the
transactions contemplated hereby.

 

14. Miscellaneous.

 

  a. This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Amendment by telecopy, pdf
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

12



--------------------------------------------------------------------------------

  b. This Amendment and the Credit Agreement constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

 

  c. The provisions of Section 10.12 of the Credit Agreement are specifically
incorporated herein by reference.

 

  d. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

BIG 5 CORP., as Lead Borrower By:  

/s/ Barry D. Emerson

Name: Barry D. Emerson

Title:   Senior Vice President,

            Chief Financial Officer,

            Treasurer and Assistant Secretary

 

BIG 5 SERVICES CORP., as a Borrower By:  

/s/ Barry D. Emerson

Name: Barry D. Emerson

Title:   Senior Vice President,

            Chief Financial Officer,

            Treasurer and Assistant Secretary

 

BIG 5 SPORTING GOODS CORPORATION,

as Guarantor

By:  

/s/ Barry D. Emerson

Name: Barry D. Emerson

Title:   Senior Vice President,

            Chief Financial Officer,

            Treasurer and Assistant Secretary

[Big 5 – Signature page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

as Collateral Agent, as L/C Issuer, as Swing

Line Lender and as a Lender

By:  

/s/ Brent E. Shay

Name: Brent E. Shay Title:   Director

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Robert M. Dalton

Name: Robert M. Dalton Title:   Senior Vice President

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Adrian Avalos

Name: Adrian Avalos Title:   Director

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Justin Alexander

Name: Justin Alexander Title:   Assistant Vice President

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Updated Exhibits

EXHIBIT A

FORM OF LIBO RATE LOAN NOTICE

Date:             ,             

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 18, 2010 (as
amended, modified, supplemented or restated hereafter, the “ Credit Agreement”)
by and among (i) Big 5 Corp., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “ Lead Borrower”) for the other Borrowers party
thereto from time to time (individually, a “Borrower” and, collectively, the
“Borrowers”), (ii) the Borrowers party thereto from time to time, (iii) Big 5
Sporting Goods Corporation, a Delaware corporation, as Guarantor (the “Parent”),
(iv) Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties referred to therein, (v) Wells Fargo Bank, National
Association, as collateral agent (in such capacity, the “Collateral Agent”) for
its own benefit and the benefit of the other Credit Parties, (vi) Wells Fargo
Bank, National Association, as L/C Issuer, and (vii) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

 

1. The Lead Borrower hereby requests [a Borrowing of LIBO Rate Loans] [a
continuation of LIBO Rate Loans]1:

 

  a. On                      (a Business Day)2

 

  b. In the amount of $                    3

 

  c. With an Interest Period of                      months4

 

1 A Borrowing must have the same Interest Period.

2 Each notice of a Borrowing must be received by the Administrative Agent not
later than 11:00 a.m. three (3) Business Days prior to the requested date of any
Borrowing of or continuation of LIBO Rate Loans.

3 Each Borrowing or continuation of LIBO Rate Loans must be in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof.

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that the conditions specified in Sections 4.02(a), (b) and
(d) of the Credit Agreement have been satisfied and, if the Borrowing requested
herein is the initial Credit Extension, the conditions specified in Section 4.01
of the Credit Agreement will be satisfied, in each case on and as of the date
specified in Item 1(a) above.

[signature page follows]

 

4 The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three or six months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Dated as of the date above first written.

 

BIG 5 CORP., as Lead Borrower By:  

 

Name:  

 

Title:  

 

 

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:        Wells Fargo Bank, National Association   
Date:                                                  One Boston Place, 18th
Floor       Boston, Massachusetts 02108       Attention: Brent E. Shay, Vice
President   

Re: Credit Agreement dated as of October 18, 2010 (as amended, modified,
supplemented or restated hereafter, the “ Credit Agreement”) by and among
(i) Big 5 Corp., a Delaware corporation, for itself and as Lead Borrower (in
such capacity, the “Lead Borrower”) for the other Borrowers party thereto from
time to time (individually, a “Borrower” and, collectively, the “Borrowers”),
(ii) the Borrowers, (iii) Big 5 Sporting Goods Corporation, a Delaware
corporation, as Guarantor (“Parent”), (iv) Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for its own benefit and the benefit of the other Credit Parties referred
to therein, (v) Wells Fargo Bank, National Association, as collateral agent (in
such capacity, the “Collateral Agent”) for its own benefit and the benefit of
the other Credit Parties, (vi) Wells Fargo Bank, National Association, as L/C
Issuer, and (vii) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”). All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as of the date hereof as follows:

 

1. No Default.

 

  a. To the Knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default exists and is continuing.

 

  b. If a Default or Event of Default exists and is continuing, the Borrowers
have taken or propose to take the action(s) as set forth on Appendix I with
respect to such Default or Event of Default.

 

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations necessary to determine the Consolidated Fixed Charge
Coverage Ratio as of the last day of the Fiscal Month ended                     
on a trailing twelve month basis (whether or not compliance therewith is then
required under Section 7.15 of the Credit Agreement).

 

3. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the month5/quarter/year ended [            ] were
prepared in accordance with GAAP and present fairly in all material respects the
financial condition

 

1  To be delivered only upon the occurrence and during the continuance of a
Monthly Reporting Event.

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

  of the Parent and its Subsidiaries on a consolidated basis at the close of,
and the results of the Loan Parties’ operations and cash flows for, the
period(s) covered, subject to, with respect to the monthly/quarterly financial
statements, normal year end audit adjustments and the absence of footnotes.
Except as provided in any statement of reconciliation delivered pursuant to
Section 6.02(a) of the Credit Agreement, there has been no material change in
GAAP or the application thereof, as either pertain to the Loan Parties’
financial statements, since the date of the audited financial statements
furnished to the Administrative Agent for the year ended [            ].

 

4. Except as set forth on Appendix IV hereto, to the Knowledge of the Loan
Parties, no Lien for unpaid Taxes which has (or would have with the passage of
time) priority over the Lien of the Collateral Agent has been filed against any
Loan Party during the month/quarter/year ended [            ].

 

5. Except as set forth on Appendix V hereto, no material damage or destruction
has occurred with respect to any distribution center of the Loan Parties or a
material number of Store locations of the Loan Parties during the
month/quarter/year ended [            ].

 

6. Set forth on Appendix VI hereto is a list of any transaction undertaken by
the Loan Parties during the month/quarter/year ended [            ] involving
(i) the entry by a Loan Party into a Material Contract, (ii) the incurrence by a
Loan Party of Material Indebtedness, or (iii) the making of any Acquisition by a
Loan Party.

 

7. Except as set forth on Appendix VII hereto, no Loan Party is a beneficiary
under a Letter of Credit issued in favor of such Loan Party (which, for the
avoidance of doubt, shall not include any Letter of Credit issued pursuant to
the Credit Agreement).

 

8. Except as set forth on Appendix VIII hereto, no Loan Party holds any
Commercial Tort Claims.

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

By:  

 

  Responsible Officer of Lead Borrower Name:  

 

Title:  

 

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Loan Parties to be taken on account thereof.]

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

APPENDIX II

A. Calculation of Consolidated Fixed Charge Ratio: Calculated monthly on a
trailing twelve months basis.

 

1.    Consolidated EBITDA for such period (all calculated on a Consolidated
basis in accordance with GAAP):       (a)   

Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period:

 

Plus the following, to the extent deducted in determining Consolidated Net
Income for such period:

                                           (b)    Consolidated Interest Charges
for such period:                                            (c)    the provision
for Federal, state, local and foreign income Taxes:   
                                        (d)    depreciation and amortization
expense:                                            (e)    other non-recurring
expenses reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period (in each case of or by the Parent and
its Subsidiaries for such Measurement Period):   
                                           Minus the following, to the extent
included in Consolidated Net Income for such period:       (f)    Federal,
state, local and foreign income tax credits:   
                                        (g)    all non-cash items increasing
Consolidated Net Income (in each case of or by the Parent and its Subsidiaries
for such Measurement Period):                                            (h)   
Consolidated EBITDA [Line 1(a), plus the sum of Lines 1(b) through 1(e), minus
the sum of Lines 1(f) through 1(g)]:                                         2.
   Minus the following:       (a)    Maintenance Capital Expenditures made
during such period:                                            (b)    the
aggregate amount of Federal, state, local and foreign income taxes paid in cash
during such period:                                        

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

3.    Line 1(h), minus Lines 2(a) and 2(b):   
                                     4.    Debt Service Charges for the Parent
and its Subsidiaries during such Measurement Period (as determined on a
Consolidated basis in accordance with GAAP):       (a)   

Consolidated Interest Charges paid or required to be paid for such Measurement
Period:

 

Plus

                                           (b)    principal payments made or
required to be made on account of Indebtedness (excluding the Obligations and
any Synthetic Lease Obligations but including, without limitation, Capital Lease
Obligations) for such Measurement Period:   
                                        (c)    Debt Service Charges [The sum of
Lines 4(a) and 4(b)]:                                            Plus       5.
   The aggregate amount of all Restricted Payments made during such Measurement
Period:                                         6.    The sum of Line 4(c) and
Line 5:    7.    CONSOLIDATED FIXED CHARGE COVERAGE RATIO AS OF THE END OF THE
MONTH ENDED ______________, CALCULATED ON A TRAILING TWELVE MONTHS BASIS [Line 3
divided by Line 6]:                                        

B. Consolidated Fixed Charge Coverage Ratio Covenant: During the continuance of
a Covenant Compliance Event, the Borrowers will not permit the Consolidated
Fixed Charge Coverage Ratio, calculated as of the last day of each month on a
trailing twelve month basis, to be less than 1.0:1.0.

 

1.    Is covenant required to be tested?    Yes                 No             
2.    If covenant is required to be tested, in compliance?    Yes             
   No             

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

APPENDIX III

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Administrative Agent prior to the date of this Certificate].
[If material changes in GAAP or in application thereof have occurred, the
following describes the nature of the changes in reasonable detail and the
effect, if any, of each such material change in GAAP or in application thereof
in the determination of the calculation of the financial statements described in
the Credit Agreement].

Exhibit A to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

 

Big 5 Corp.,                        As of Date:               

Borrowing Base Certificate

                       Certificate #            1  

Credit Card Receivables

               

Credit Card Receivables as of:

                $ —    

Less: Outstanding Credit Card Fees

                  —                    

 

 

 

Eligible Credit Card Receivables

                $ —    

Advance Rate

                  90.0 %                 

 

 

 

Total Credit Card Receivables Availability

                $ —                    

 

 

 

RETAIL INVENTORY

                             At Retail      At Cost  

Beginning Inventory

             $ —        $ —    

Add: Purchases

               —          —    

Net Markups

               —          —    

Freight

               —          —    

Inventory Adjustments

               —          —                 

 

 

    

 

 

 

Available for Sale

               —          —    

Less: Sales/Cost of Good Sold

               —          —    

Net Markdowns

               —          —                 

 

 

    

 

 

 

Ending Inventory as of:

               

Less: Sales/Cost of Good Sold (9/30/2017)

             $ —        $ —    

Ending Inventory as of:

               

Less Ineligibles:

               

Shrink Reserve (Per G/L + $25,000 DC Shrink Reserve)

                  —    

Recalls Merchandise (Locations #812)

                  —    

Defective Inventory (Location #814)

                  —    

Store Claims (Location #815)

                  —    

Employee Purchase Inventory (Location #816)

                  —    

Work in Process (Location #817)

                  —    

Show Merchandise (Location #818)

                  —    

Sample Inventory (Locations #819 & #820)

                  —    

Store RTV (Location #821)

                  —    

Donation / Supplies (Location #851)

                  —    

Unprocessed Damages / RTV’s

                  —    

Other (Physical inventory IP to JDE adjustments)

                  —                    

 

 

 

Total Ineligibles

                $ —    

Eligible Retail Inventory

                $ —                  NOLV       

Advance Rate

           90.0 %      0.0 %         0.0 %                 

 

 

 

Total Retail Inventory Availability

                $ —                    

 

 

 

In-Transit Inventory

                             At Retail      At Cost  

In-Transit Inventory as of:

             $ —        $ —    

Less Ineligibles:

               

Shrink

                  —    

Shortship Reserve (TBD)

                  —                    

 

 

 

Total Ineligibles

                $ —    

Eligible In-Transit Inventory

                $ —                  NOLV       

Advance Rate (85% of NOLV)

           90.0 %      0.0 %         0.0 % 

Total In-Transit Inventory Availability

                $ —                    

 

 

 

Total Inventory Availability

                $ —                    

 

 

 

Gross Borrowing Base Availability

                $ —                    

 

 

 

Less: Availability Reserves

        as of:            

Gift Certificates/Cards (50%)

     as of:           $ —          $ —    

Customer Deposits/Layaway (100%)

                  —    

Firearms Deposit

                  —    

Rent Reserve (1 Mos PA, WA, and VA)

                  —    

Texas Personal Property Tax (Full Amount paid in prior year)

                  —    

Texas Sales Tax (six week estimate)

               

Past Due Licenses A/P

                  —    

Past Due DROS Fees A/P

                  —    

Freight & Duty Landed Cost Reserve (15% of Eligible In-Transit Inventory)

 

               —    

Domestic Freight & Duty Landed Cost Reserve (5% of Eligible In-Transit
Inventory)

 

            

Other

                  —                    

 

 

 

Total Availability Reserves

                $ —                    

 

 

 

Total Borrowing Base

                $ —                    

 

 

 

Total Capped Borrowing Base (Capped at $140,000,000*)

                $ —                    

 

 

 

AVAILABILITY CALCULATION

                $ —    

Beginning Principal Balance

        as of:               —    

ADD:

           Prior days advance        —    

ADD:

           Fees charged today        —    

ADD:

           Legal Fees            —    

ADD:

           Prior day’s requested lending        —    

LESS:

           Prior day’s pay down        —                    

 

 

 

Ending principal balance prior to advance request

                  —                    

 

 

 

INITIAL ADVANCE REQUEST PER FLOW OF FUNDS

                $ —                    

 

 

 

Ending Principal Balance

                  —    

ADD:

           Standby Letters of Credit        —    

ADD:

           Commercial Letters of Credit        —                    

 

 

 

Total exposure

                $ —                    

 

 

 

Net Availability After Today’s Request / Pay Down

                $ —                    

 

 

 

Adjusted Availability (Net Borrowing Base less total exposure)

                  —                    

 

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Big 5 Corp. (the “Lead Borrower”), represents and warrants
that (A) the information set forth above and the supporting documentation and
information delivered herewith (i) is true and correct in all respects, (ii) has
been prepared in accordance with the requirements of that certain Third
Amendment to Credit Agreement dated September 29, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by, among others, (1) the Lead Borrower, as agent for itself and the other
Borrowers party thereto, (2) the Lenders party thereto, and (3) Wells Fargo
Bank, National Association, as Administrative Agent and Collateral Agent (in
such capacities, the “Agent”), and (iii) is based on supporting documentation
that is satisfactory to the Agent, and (B) all accounts payable and Taxes are
being paid on a timely basis and (C) no Default or Event of Default (as such
terms are defined in the Credit Agreement) has occurred and is continuing.

 

Responsible Officer     

 

* The Borrowing Base Cap may be lowered during a Capped Commitment Period.